In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00004-CV


                     IN THE INTEREST OF K.G., K.G., CHILDREN

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
             Trial Court No. 2010-553,920, Honorable J. Blair Cherry, Presiding

                                     March 5, 2014

                            Opinion on Motion to Dismiss
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Through his lawyer, Manuel Green filed a motion to dismiss his appeal. The

motion is unopposed. Without passing on the merits of the case, we grant the motion

pursuant to Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.



                                                         Per Curiam